DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed June 28, 2022.
Claims 5-6, 13-14, and 20 were previously canceled.
Claims 21-25 have been added.
Claims 1, 8, 10, 12, and 18 are currently amended.
Claims 2-4, 7, 9, 11, and 15-17, and 19 are in their original or a previous presentation.
Claims 1-4, 7-12, 15-19, and 21-25 are currently pending and have been fully examined.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-12, 15-19, and 21-25 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 12) and a machine (claim 1), which is recited as a method and system that performs the steps and/or functions of: receiving a medical report for a patient; extracting medical data of the patient from the medical report, wherein the medical data includes a parameter value; normalizing the parameter value relative to a required input format of an intervention risk model; computing an interventional procedure risk score that is predictive of risk of a certain adverse clinical event based at least in part on an updated normalized parameter value of the extracted medical data and the intervention risk model; comparing the interventional procedure risk score to a previous interventional procedure risk score of the patient; determining when a change between the interventional procedure risk score and the previous interventional procedure risk score is within a predetermined threshold indicating a consistency between the interventional procedure risk score and the previous interventional procedure risk score; determining when a change between the interventional procedure risk score and the previous interventional procedure risk score exceeds a predetermined threshold indicating an inconsistency between the interventional procedure risk score and the previous interventional procedure risk score; transmitting an alert to a pertinent party indicating a change in interventional procedure risk score based on the updated normalized parameter value; and displaying an alert indicating the change in interventional procedure risk score based on the updated normalized parameter value and the status of the patient based on the change in interventional procedure risk score, wherein the status includes an outstanding order to be performed on the patient within a scheduled timeframe specific to the patient based on the change in interventional procedure risk score.

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “mathematical concepts”, which are mathematical equations, formulae, and calculations, and “mental processes”, which are concepts performed in the human mind (including an observation, evaluation, judgment, opinion).
The claim is directed to a system configured to perform the process of identifying an alert condition based on a user risk score, which is performed by the system taking a set of extracted patient data, computing a risk score that is predictive of risk of a certain adverse clinical event based at least in part on that extracted patient data and the risk model, comparing the risk score to a previous risk score of the patient, and determining an alert condition based on a determination that the change between the current risk score and the previous risk score is greater than a predetermined threshold. This is taking patient data and performing a mathematical concept to calculate a risk score. Then that risk score undergoes an evaluation where it is compared to a previous risk score. Based on the results of that evaluation, a judgment is made as to whether an alert condition exists based on another evaluation where the results of that evaluation are compared against a predetermined threshold value. If that evaluation determines that the difference does not exceed the threshold, then there is a judgment that the scores are consistent and an alert condition does not exist. If that evaluation determines that the difference does exceed the threshold, then there is a judgment that the scores are not consistent and an alert condition exists. This is performing a mathematical concept and a series of evaluations to determine an alert condition. Overall, this is a series of mental processes, where the mathematical concepts are used to determine an input into the mental processes.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving a medical report for a patient and extracting medical data of the patient from the medical report are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). The step of normalizing the parameter relative to a required input format of a risk model is also an example of mere data gathering because the normalization of the data is still part of the gathering of the data that is to be input into the risk model, similar to the generation of statistics based on the collected raw data in was considered to be mere data gathering in OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (MPEP 2106.05(g))
The steps specifying the received data is a medical report, the extracted data be medical data for a patient that includes a parameter value, the parameter value be an updated normalized parameter, and the order result status of the patient including an outstanding order to be performed on the patient within a scheduled timeframe specific to the patient based on the likelihood of impermissible change in the interventional procedure risk score, and the limitations defining that the risk scores and risk models are interventional procedure risk scores and intervention risk models are examples of identifying by type and source the data to be manipulated, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
The steps of transmitting an alert to a pertinent party indicating a change in risk score based on the updated parameter value and displaying the alert indicating the change in risk score based on the updated parameter value and the status of the patient are examples of necessary data outputting because it is merely providing the user with results of the mental processes (i.e., that an alert condition exists). Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The step reciting that the risk score be predictive of risk of a certain adverse clinical event is used to generally link the performance of the abstract idea to the field of risk monitoring because it is merely defining the type of event that is to be monitored for without providing further specifics regarding the field of use. 
The steps reciting generically recited components of a computer system, such as specifying the steps be performed by a processor or a display, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a computer system with at least a processor and a display.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(h)). 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as stating that the processor is configured to perform certain steps and the display displays the results serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The steps addressed above in Step 2A: Prong 2, when considered again under Step 2B are not considered to make the claims amount to significantly more than the abstract idea because those steps, when considered additionally with regards to Step 2B, are still considered to be either insignificant extra-solution activity, mere instructions to apply an abstract idea with a computer, or generally linking the application of the abstract idea to a particular field of use or technological environment, which are types of limitations that are not sufficient to make the claims amount to significantly more than the abstract idea (MPEP 2106.05.I.A).
The steps recited as being either part of the abstract idea or insignificant extra-solution activity, such as: receiving a medical report, extracting medical data; computing a risk score; comparing the risk score to a previous risk score; determining when a change between the risk score and the previous risk score exceeds a predetermined threshold; transmitting an alert to a pertinent party, and displaying an alert, are all examples of at least one of: storing and retrieving data from a memory, sending and receiving data over a network, electronic recordkeeping, or performing repetitive calculations. All of those functions have been identified as well-understood, routine, and conventional functions of a generic computer that are not significantly more than the abstract idea when claimed broadly or as an extra-solution activity (MPEP 2106.05(d).II).
The recited computer components (e.g., computer system, processor, and display) are all generically recited components (see specification, par. [0012]). Commercially available components, generic computer components, and specially-programmed computer components performing the functions of a generic computer are not considered to be amount to significantly more than the abstract idea.
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a generically recited processor, receiving a report, extracting medical data, computing a risk score, performing comparisons to previous risk scores and a predetermined threshold, and providing results by sending information over a network and displaying the information using a generic display when the comparisons indicate a change between the current risk score based on an updated parameter value. This is a generically recited computing device performing the abstract idea and insignificant extra-solution activities through the generically described device performing well-understood, routine, and conventional functions of a generic computer (MPEP 2106.05(d).II).

Dependent Claim Analysis
Claims 2-4, 7-11 and 21-25 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4, 7-11, and 21-25 recite the same abstract idea of mental processes of claim 1.
Claims 2-4 and 7-11 all recite additional limitations that amount to: insignificant extra-solution activity, implementing the abstract idea or insignificant extra-solution activity using a computer, generally linking the implementation to a particular technological field, or an insignificant extra-solution activity related to the performance of a second abstract idea.
Claims 2-4, 8-10, and 22-25 all recite additional limitations that serve to select by type or source the data to be manipulated by defining the type of data to be extracted or the types of medical reports to be analyzed and the types of adverse clinical events to be predicted. Selecting by type or source the data to be manipulated is an insignificant extra-solution activity.
Claim 7 recites additional limitations that recite utilizing natural language matching techniques to extract the medical data. The natural language techniques are generically recited in the specification (at par. [0018]), so the limitation merely serves as instructions to implement the extraction using a computer (MPEP 2106.05(f)), and generally linking the implementation to a computer with natural language matching capabilities (MPEP 2106.05(h)).
Claim 11 recites additional limitations describing identifying a conflict in the data and providing an alert on the display. This is an extra-solution activity because it is only tangentially related to the solution claimed in the independent claims (i.e., identifying a risk based on a change in the risk scores). Additionally, this extra-solution activity is another instance of a mental process because it is analyzing the extracted data and observing instances where the extracted data does not match other instances of the same data.
Claim 21 recites additional limitations that describe an additional mental process to be performed as part of the overall analysis. Claim 21 recites comparing two parameter values to determine an inconsistency status, which is evaluating the two parameter values and making a judgment regarding their consistency. Additional limitations that are also abstract ideas are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.04.II.A.2).
Claims 15-19 are ultimately dependent from Claim(s) 12 and includes all the limitations of Claim(s) 12. Therefore, claim(s) 15-19 recite the same abstract idea of mental processes of claim 12.
Claims 15-19 recite limitations that are the same or substantially similar to the limitations of claims 7, 2-4, and 9-11 (where 15 corresponds to 7, 16 corresponds to at least one of 2-4, and 17-19 correspond to 9-11, respectively). Claims 15-19 are rejected for the same reasons as claims 7, 2-4, and 9-11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7, 9, 12, 15-17, and 22-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vallee (US PG Pub. 2016/0378943) in view of Balasubramanian (US PG Pub. 2017/0154162), in further view of Cox (US PG Pub. 2017/0286622), Gardner (US PG Pub. 2015/0286792) and Amland (US PG Pub. 2011/0313788).

Claim 1
	Regarding claim 1, Vallee teaches 
A system for alerting a user of a new risk score, comprising:
Par. [0043], “According to another aspect of the invention, there is provided a method of providing an alert from a machine learning server over a network”
Par. [0102], “According to an embodiment, if the risk is determined as a positive value on a given day, the alert is sent from the server 200 to the caregiver computing device 300 so that the caregiver receives the alert notification, as shown in FIG. 5.”
A processor configured to
Par. [0045], “According to an embodiment, the processor runs the feedforward artificial neural network application comprising a multilayer perceptron (MLP) feedforward artificial neural network (ANN).”
Receive a medical report for a patient
Par. [0034], “According to an aspect of the invention, there is provided method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day, the method comprising: obtaining clinical documentation data, socio-demographic data, answers to remote patient monitoring questionnaires, and vital signs data; using, in a feedforward artificial neural network, the clinical documentation data, the socio-demographic data, the answers to remote patient monitoring questionnaires and the vital signs data to compute the patient dynamic risk score indicative the adverse event occurring on a given day.”
Par. [0063], “In this example, Clinical Documentation Database 1 comprises the clinical documentation data source that includes, but is not limited to, the patient medical history, prescribed drugs and medical assessments.”
The data in the clinical documentation database, which includes patient history and medical assessments, is interpreted as being medical reports.
Par. [0078], “Then, according to an embodiment and as shown in FIG. 1, once a patient is admitted to the program, a Patient Static Risk Score 6 can be computed from its clinical documentation (from Clinical Documentation Database 1), socio-demographic data (from Socio-Demographic Database 2), and other data when available from the trained model in Patient Static Risk Score Learning Machine 5 as exp(Xβ).”
Par. [0109], “Moreover, this system is advantageous over expert systems (i.e., systems with many science-based rules implemented) in that the system described herein is self-adaptive: once new data are fed into the server 200 over time, the values of the weights and other adjustable variables of the neural network can be changed automatically to better suit reality.”
This shows that new data is fed into the server that can then be used to update the patient risk score and retrain the model.
Extract medical data of the patient from the medical report, wherein the medical data includes a parameter value
Par. [0081], “The ANN comprises and Input Layer 17. This is a feature vector extracted from, but not limited to, the different data sources in Clinical Documentation Database 1, Socio-Demographic Database 2, Answers to Periodic Questionnaire Database 3 and Periodic Vital Signs Database 4 and Patient Static Risk Score 6 computed by Patient Static Risk Score Learning Machine 5.”
Normalize the parameter value relative to a required input format of a risk model
Par. [0043], “the machine learning server comprising a processor and a memory that stores format specifications for the feedforward artificial neural network application, wherein the processor formats the patient health-related data in a format ready for the feedforward artificial neural network; feeds the formatted patient health-related data into the feedforward artificial neural network application”
Par. [0081], “The ANN comprises and Input Layer 17. This is a feature vector extracted from, but not limited to, the different data sources in Clinical Documentation Database 1, Socio-Demographic Database 2, Answers to Periodic Questionnaire Database 3 and Periodic Vital Signs Database 4 and Patient Static Risk Score 6 computed by Patient Static Risk Score Learning Machine 5. The data can be formatted to be inputted into the Input Layer 17, for example they can be normalized or put in vector form.”
Compute a risk score that is predictive of a risk of a certain adverse clinical event based at least in part on an updated normalized parameter value of the extracted medical data and the risk model
Abstract, “There is described a method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day.”
Par. [0029], “There is disclosed herein a methodology of dynamically predicting remote monitoring patients' risk of experiencing an adverse event such as a hospital readmission or an emergency room visit a number of days before the occurrence of the event.”
Par. [0069], “The server 200 has a memory for storing data and a processor for executing instructions which may be stored on the memory of the server or elsewhere. These instructions implement a feedforward artificial neural network application to classify the patient health-related data as having a value of risk (which can be continuous and compared to a risk threshold, or Boolean, for example) indicative of the adverse event occurring on a given day.”
Transmitting an alert to a pertinent party indicating a risk score based on the updated normalized parameter value
Par. [0102], “According to an embodiment, if the risk is determined as a positive value on a given day, the alert is sent from the server 200 to the caregiver computing device 300 so that the caregiver receives the alert notification, as shown in FIG. 5. The caregiver comprises anyone of medical or nursing staff or other healthcare professionals, or the alert service provider as a suitable intermediary for the actual caregiver.”
This shows that the risk score calculated for the patient using the data from the various data stores is transmitted to a caregiver as an alert if the new score shows that the patient is at risk on a given day based on the newly calculated risk score.
A display that displays an alert indicating the risk score based on the updated normalized parameter value and the status of the patient based on the risk score
Par. [0101], “The caregiver computing device 300 comprises a display through which the result of the determination can be shown to the caregiver (e.g., nursing staff).”
Par. [0102], “This alert can be an instruction to display a visual indication on the user interface of the computing device 300 as to the nature of the alert regarding a given patient.”
Par. [0043], “runs the feedforward artificial neural network application to compute the patient dynamic risk score indicative of a risk indicative of an adverse event occurring on a given day; generates an alert signal formatted for network communication if the patient dynamic risk score is above a threshold”
Having a risk score above the threshold means that the patient is at risk of an adverse event. The alert indicates the patient’s status because it indicates that the score calculated for the patient is above the threshold value for acceptable patient risk. 
However, Vallee does not teach
The risk score being an interventional procedure risk score and the risk model being and interventional risk model
Compare the risk score to a previous risk score of the patient
Determine when a change between the interventional procedure risk score and the previous interventional procedure risk score is within a predetermined threshold indicating a consistency between the interventional procedure risk score and the previous interventional procedure risk score
Determine when a change between the interventional procedure risk score and the previous interventional procedure risk score exceeds a predetermined threshold indicating an inconsistency between the interventional procedure risk score and the previous interventional procedure risk score
The status of the patient being based on the change in interventional procedure risk score, wherein the status includes an outstanding order to be performed on the patient within a scheduled timeframe specific to the patient based on the change in interventional procedure risk score 
Balasubramanian teaches
The risk score being an interventional procedure risk score and the risk model being and interventional risk model
Par. [0033], “FIG. 2 illustrates a system 10 for adverse reaction management according to one embodiment. System 10 can include a data acquisition unit 20 for gathering information about a patient and a scheduled or proposed medical procedure involving the patient from a variety of information sources 30. System 10 can also include a risk assessment unit 40 which uses the information acquired by data acquisition unit 20 to compute a patient's risk of experiencing an adverse reaction as a result of the scheduled or proposed medical procedure.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee the ability to determine a patient’s risk score for an interventional procedure using a model built to identify the risks associated with the interventions, as taught by Balasubramanian, because it allows the system to identify patients at risk of experiencing adverse reactions due to an interventional procedure and notifying medical providers before the procedure, which gives the medical providers the ability to adjust the treatment for the patient based on the risks associated with the procedure (see Balasubramanian, par. [0051], [0056]).
Cox teaches
Compare the risk score to a previous interventional procedure risk score of the patient and determine a change between the risk score and the previous risk score
Par. [0242], “In other illustrative embodiments, when performing a risk assessment of a patient to determine their risk scores for various medical conditions/events, a retroactive risk assessment may also be performed as well to determine the patient's previous risk for the particular medical condition/event based on previous patient information and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
Cox also teaches the ability to predict the risks and/or outcomes for a patient based on the type of treatment that might be administered to the patient so that the treatments for the patient might be adjusted according to the predictions (see Cox, par. [0046]-[0049])
Determine when a change between the interventional procedure risk score and the previous interventional procedure risk score indicates a consistency between the interventional procedure risk score and the previous interventional procedure risk score
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is not changing would indicate that the patient’s risk is consistent (i.e., not changing or stable).
Determine when a change between the interventional procedure risk score and the previous interventional procedure risk score indicates an inconsistency between the interventional procedure risk score and the previous interventional procedure risk score 
Par. [0265], “a retroactive risk assessment may also be performed by the risk evaluation engine 1630 in concert with the patient information analysis engine 1620 to determine the patient's previous risk for the particular medical condition/event based on previous patient information in the registry 1434 and compare the risk scoring to the current risk scoring to determine a trend associated with the patient, e.g., is the patient becoming more of a risk for a medical condition/event occurring or less of a risk.”
A change in the patient’s risk score that is sufficient to indicate a trend where the patient’s risk is changing would indicate that the patient’s risk is inconsistent, wherein consistency is defined as not changing or stable.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee and Balasubramanian the ability to compare the calculated risk score to previous calculated risk scores in order to determine consistency or inconsistency in the data, as taught by Cox, because it allows the caregivers of the patient to identify trends regarding whether the patient is at more risk than before or less risk than before (see Cox, par. [0242], [0265]).
Gardner teaches
Determine when a change between the interventional procedure risk score and the previous risk score is within a predetermined threshold indicating a consistency between the risk score and the previous risk score; determine when a change between the risk score and the previous risk score exceeds a predetermined threshold and displaying an alert when the change exceeds the predetermined threshold indicating an inconsistency between the risk score and the previous risk score
Par. [0026], “As existing claims are processed and/or new claims are filed, healthcare providers and other users of the embodiments of the present disclosure can be automatically alerted in response to changes in an individual's health risk score or the components thereof. In one exemplary embodiment, updated claims data is retrieved and used to re-determine the health risk scores for individuals having updated claims data. In response to the health risk score for an individual changing (increasing or decreasing) by a predetermined amount and/or exceeding a predetermined threshold. The alert can be provided in any desired manner, such as in an electronic communication (e.g., an email, voicemail, SMS text, etc.) or via a user interface (e.g., display screen) in communication with a computer system implementing methods of the present disclosure. The alert can contain any desired information, such as an individual's health risk score and/or any claims data used in determining the score.”
If the patient’s change in risk score being less than a threshold amount would indicate that the patient’s risk is consistent (i.e., not changing or stable), and a change in risk score that exceeds the threshold would indicate that the patient’s risk is inconsistent (i.e., changing or not stabilized).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, and Cox the ability to determine when a change in risk scores is within a predetermined threshold amount, and when a change in risk scores exceeds a predetermined threshold, and display an alert based on the change exceeding the threshold, as taught by Gardner, because it allows the system to notify individuals involved in the patient’s care that the patient’s risk has been increasing over time so that those individuals would be able to provide targeted assistance  to those patient to address their risk (see Gardner, par. [0029]).
Amland teaches
The status of the patient being based on the change in risk score, 
Par. [0042], “For instance, as noted above, a single threshold may be used such that the readmission risk score indicates either a low or high readmission risk. In some embodiments, if the readmission risk is low, no interventions may be recommended and the care plan may remain unmodified. Alternatively, if the threshold is exceeded such that the readmission risk is high, certain interventions or a modified care plan may be recommended based on the high readmission risk. In embodiments in which multiple thresholds are used providing multiple risk levels, treatment recommendations may be determined based on the risk level determined for the patient. In various embodiments of the present invention, the treatment recommendations may be predetermined for each risk level or the system may analyze or provide tools that allow a clinician to analyze the input variables used by the readmission risk prediction model to identify personalized treatment recommendations for the patient.”
Wherein the status includes outstanding orders to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score 
Par. [0031], “For instance, readmission risk may be used to determine the need for and scheduling of surveillance calls to patients and/or in-person appointments, in-home treatment, and patient education. In some embodiments, readmission risk scores may also be calculated after a patient has been discharged. Such post-discharge readmission risk scores may be used to modify outpatient activities and may warrant readmitting patients in some instances.”
Par. [0045], “Treatment alternatives are selected, and the patient is treated, as shown at block 318. This may include performing a routine care plan if the readmission risk is low or performing a modified care plan including interventions recommended based on readmission risk exceeding certain thresholds. While the patient is treated, the readmission risk score may be recalculated as shown by the return to block 308. The readmission risk score may be recalculated at predetermined points in time or any time patient data is updated that may impact the readmission risk score for the patient. Based on the readmission risk score recalculations, different treatments options may be recommended and/or the patient's care plan may be modified. As such, the patient's readmission risk may be monitored during treatment and the patient's care modified as dictated by the patient's readmission risk.”
Par. [0046], “In some embodiments, the system may monitor risk score trending for the patient during treatment and use such trending information to provide treatment recommendations. For instance, multiple readmission risk score calculations may indicate that the patient's readmission risk is decreasing, demonstrating that the current care plan is effective. Alternatively, readmission risk score trending may correspond with the patient's readmission risk remaining stable or even increasing, demonstrating that the current care plan is ineffective and/or that different interventions may be necessary.”
Par. [0050], “This determination may be made, for instance, by comparing the readmission risk score to a threshold and determining to readmit based on the readmission risk score exceeding the threshold. The determination may also be made on readmission risk trending demonstrating a certain increase in readmission risk over time.”
Par. [0051], “Alternatively, it may be determined that the patient should not be readmitted at block 328. For instance, the patient's risk score may not exceed a predetermined threshold and/or a treating clinician may determine not to readmit. However, it may be desirable to modify the outpatient activities for the patient based on the readmission risk score. For instance, more frequent monitoring or additional testing may be desirable based on an elevated readmission risk score. As another example, no further outpatient activities may be deemed advisable based on a decreased readmission risk. Accordingly, as shown at block 332, outpatient activity recommendations are determined based on the outpatient readmission risk score. The readmission risk and/or outpatient activity recommendations are presented to a clinician, as shown at block 334. Based on the readmission risk and/or recommendations, the outpatient activities may be modified, as shown at block 336. The process of performing outpatient activities and recalculating readmission risk may be repeated until the patient is readmitted or until it is determined that outpatient activities and readmission risk score monitoring is no longer necessary.”
The currently scheduled activities for the patient would be considered the outstanding orders for the patient (see par. [0049]). 
A notification that the patient is at risk and requires a modification to the outpatient activities would be a patient status based on the change in risk score and the outstanding orders scheduled within the time period specific to the patient because the original care plan was determined specific to the patient (see par. [0042], [0051]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, and Gardner the ability to have the status of the patient be based on the change in risk score and the status includes outstanding orders to be performed on the patient within a scheduled timeframe specific to the patient based on the change in risk score, as taught by Amland, because it allows the system to recognize patients whose risk for readmission has changed and adjust the care plan for the patient accordingly (see Amland, par. [0045]-[0046], [0050]).
Balasubramanian further teaches
Displaying an alert indicating the interventional procedure risk score based on the patient data and a order result status of the patient data, wherein the order result status of the patient data includes an outstanding order to be performed on the patient based on the likelihood of impermissible adverse events in interventional procedure risk score
Par. [0039], “Information about the medical procedure can also be obtained from information sources 30 in a similar manner. In the case of a medical procedure that involves the administration of contrast media, for example, information about the type of contrast media that will be administered, the rate of delivery, the overall dose, etc. may be obtained from the RIS work list or a computerized physician order entry (CPOE) system.”
Par. [0051], “With reference to FIG. 5, once the patient's risk assessment is determined, a risk alert unit 60 can alert the appropriate technologists, radiologists, and/or other personnel of the patient's risk assessment. This can be done in a number of different ways, with the ultimate goal being to ensure that the risks associated with the upcoming procedure are made known before the procedure begins. For instance, the physician or other individual ordering a medical procedure that calls for the delivery of contrast media could be alerted almost immediately upon entering the order of the risk associated with that procedure. This could be done by computing the risk assessment at the risk assessment unit 40 and then electronically communicating through the risk alert unit 60 the result to the CPOE system or other system where the order was placed.”
Par. [0056], “In certain embodiments, system 10 can access the outcome information to help assess the risks involved in future procedures and to alert of risks associated therewith. If, for example, a patient suffered an adverse reaction as a result of a procedure, such as the administration of contrast, and a physician were to order a similar procedure (such as another procedure that involved the administration of contrast media) for that same patient in the future, the system 10 could quickly access the database, retrieve the stored information about the past adverse reactions, and inform the physician of the patient's history of adverse reactions. The physician could also be provided with the details of the procedures that caused such reactions. It is also possible for the physician to simply request a patient's history of adverse reactions even before ordering a procedure. Even if there is no information (or insufficient information) about the specific patient in question, the system 10 may access the database to retrieve historical information about similar patients (e.g., patients of the same age, sex, risk factors, etc.). This may be particularly useful in pediatrics where having a patient-specific history of procedure outcomes is unlikely. By presenting this information to the ordering physician at the time the procedure is being ordered, the physician may elect to modify, or altogether forego, the procedure being ordered, thereby avoiding the scheduling of inappropriate procedures.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to display alerts based on a risk score indicating an impermissible risk of adverse events for an ordered procedure based on the patient data and an outstanding order result, as taught by Balasubramanian, because it allows the system to inform medical providers of patients who would be likely to experience adverse risks from a medical procedure, which enables the providers to modify or forego the procedure based on the calculated patient risk (see Balasubramanian, par. [0051], [0056]).

Claim 2
	Regarding claim 2, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The extracted medical data including a parameter value extracted from free text
Cox teaches
The extracted medical data including a parameter value extracted from free text
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to extract medical data including free text, as taught by Cox, because natural language textual descriptions are a type of data that contains medical information that can be analyzed by the system to help identify patient information, such as patient diagnoses or pre-existing conditions, which can be useful in determining the patient’s risk (see Cox, par. [0254]-[0256]).

Claim 3
	Regarding claim 3, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a controlled list
The following limitation would be obvious in view of Cox
The extracted medical data including a parameter value extracted from a controlled list
Par. [0164], “FIG. 9A illustrates an example GUI for defining various medical codes that are recognizable by the mechanisms of the illustrative embodiments and used in the various rules of the illustrative embodiments. In FIG. 9A, medical codes indicating a diagnosis of diabetes are entered into a list of codes. In this example GUI, these codes are used by rules to identify diabetic patients when a matching code is found within the patient's medical record. Matching codes are then subjected to further selection criteria described within the rules engine, as shown in FIG. 9C described hereafter.”
This example, where the system uses rules to identify diabetic patients by matching medical codes extracted from a patient’s medical record to a predefined list of medical codes in the rules, is the same example provided in par. [0019] of the specification.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to extract medical data including data from a controlled list, as taught by Cox, because some types of patient information, such as diagnostic codes for the patient, which can be useful in analyzing the patient data and determining the patient’s risk (see Cox, par. [0164]-[0165]).

Claim 4
	Regarding claim 4, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. Cox further teaches
The extracted medical data including a parameter value extracted from a structured document
Par. [0254], “The patient information analysis engine 1620 may be configured to identify particular types of entries, key words, key phrases, medical codes, information in particular predefined fields of structured information, or the like, to thereby identify pre-existing medical conditions or diagnoses for further evaluation.”
Par. [0255], “In addition, the patient information analysis engine 1620 is configured to extract risk factor information from patient information in the patient registry 1434. Again, this may be based on any of key words, key phrases, medical codes, particular types of entries, predefined fields, and the like. Values associated with these risk factors may also be extracted for use in evaluating the risk factors.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to extract medical data including data in structured documents, as taught by Cox, because information recorded in structured fields can be a type of data that contains medical information that can be analyzed by the system to help identify patient information, such as patient diagnoses or pre-existing conditions, which can be useful in determining the patient’s risk (see Cox, par. [0254]-[0256]).

Claim 7
	Regarding claim 7, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
Utilizing natural language matching techniques to extract the medical data
Cox further teaches
Utilizing natural language matching techniques to extract the medical data
Par. [0254], “In response to the operation of the risk assessment system 1600 being triggered, the patient's information in the patient registry 1434 may be analyzed by the patient information analysis engine 1620 to identify instances of identifiable diagnoses or pre-existing medical conditions associated with the particular patient, such as may be identified by particular medical codes, natural language textual descriptions using natural language processing, or the like, to thereby identify which diagnoses and pre-existing medical conditions to evaluate further with regard to risks of the patient.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to extract medical data including free text, as taught by Cox, because natural language processing allows the system to receive information contained in narrative textual descriptions, which are a type of data that contains medical information that can be analyzed by the system to help identify patient information, such as patient diagnoses or pre-existing conditions, which can be useful in determining the patient’s risk (see Cox, par. [0254]-[0256]).

Claim 9
	Regarding claim 9, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. Vallee further teaches
Initiating the steps of the risk assessment on any given day
Par. [0034], “According to an aspect of the invention, there is provided method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day, the method comprising: obtaining clinical documentation data, socio-demographic data, answers to remote patient monitoring questionnaires, and vital signs data; using, in a feedforward artificial neural network, the clinical documentation data, the socio-demographic data, the answers to remote patient monitoring questionnaires and the vital signs data to compute the patient dynamic risk score indicative the adverse event occurring on a given day.”
However, Vallee does not teach
Performing the receiving when the patient has an intervention procedure scheduled
Amland teaches
Performing the receiving when the patient has an intervention procedure scheduled
Par. [0046], “In some embodiments, the system may monitor risk score trending for the patient during treatment and use such trending information to provide treatment recommendations. For instance, multiple readmission risk score calculations may indicate that the patient's readmission risk is decreasing, demonstrating that the current care plan is effective. Alternatively, readmission risk score trending may correspond with the patient's readmission risk remaining stable or even increasing, demonstrating that the current care plan is ineffective and/or that different interventions may be necessary.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to receive data required to generate a risk assessment when the patient has an intervention procedure scheduled, as taught by Amland, because it allows the health care provider determine whether the patient’s current course of treatment is effective and make a modification to the patient’s scheduled treatments if the current treatment is determined to be ineffective (see Amland, par. [0046]).

Claim 12
	Claim 12 is a method claim that recites a method for alerting a user of a new risk score comprising the performance of method steps that are the same or substantially similar to the functions of the system of claim 1. Vallee teaches the following limitations not addressed in the rejection of claim 1
A method for alerting a user of a new risk score
Par. [0001], “There is described a method for dynamically computing a patient dynamic risk score indicative of an adverse event occurring on a given day.”
Please refer to the rejection of claim 1 for additional limitations.

Claims 15 and 17 
	Claims 15 and 17 are method claims dependent from claim 12 that recite additional limitations that are the same or substantially similar to the limitations of claims 7 and 9, respectively. Please refer to the rejections of claims 12 and 7 and 9.

Claim 16
	Claim 16 is a method claim dependent from claim 12 that recites additional limitations that amount to being the same or substantially similar to the methods of at least one of claims 2-4. Please refer to the rejections of claim 12 and at least one of claims 2-4.

Claim 22
	Regarding claim 22, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The adverse clinical event further comprising a risk involved with a medical procedure
Balasubramanian teaches
The adverse clinical event further comprising a risk involved with a medical procedure
Par. [0033], “FIG. 2 illustrates a system 10 for adverse reaction management according to one embodiment. System 10 can include a data acquisition unit 20 for gathering information about a patient and a scheduled or proposed medical procedure involving the patient from a variety of information sources 30. System 10 can also include a risk assessment unit 40 which uses the information acquired by data acquisition unit 20 to compute a patient's risk of experiencing an adverse reaction as a result of the scheduled or proposed medical procedure.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to determine a patient’s risk score for an interventional procedure using a model built to identify the risks associated with the interventions, as taught by Balasubramanian, because it allows the system to identify patients at risk of experiencing adverse reactions due to an interventional procedure and notifying medical providers before the procedure, which gives the medical providers the ability to adjust the treatment for the patient based on the risks associated with the procedure (see Balasubramanian, par. [0051], [0056]).

Claim 23
	Regarding claim 23, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The adverse clinical event further comprises nephropathy
Balasubramanian teaches
The adverse clinical event further comprises nephropathy
Par. [0045], “The risk factors could also be specific to a particular type of adverse reaction, such as contrast induced nephropathy, extravasation, or anaphylactic reactions, and thus the overall risk assessment could also be specific to a particular type of reaction.”
Par. [0048], “By way of example, risk assessment unit 40 could use the following risk factors and risk values to compute a patient's risk of experiencing contrast induced nephropathy”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to predict the risk of an adverse clinical event that comprises nephropathy, as taught by Balasubramanian, because nephropathy is a type of adverse reaction that is associated with some interventional procedures (see Balasubramanian, par. [0045]).

Claim 24
	Regarding claim 24, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The parameter value further comprising an epidermal growth factor receptor (eGFR)
Balasubramanian teaches
The parameter value further comprising an epidermal growth factor receptor (eGFR)
Par. [0062], “For example, data acquisition unit 20 acquires from HIS (or another hospital system, such as RIS) information indicating that Patient B has normal blood pressure, that Patient B suffers from diabetes, that Patient B is over 75 years old, that Patient B suffers from anemia, that an intra-aortic balloon pump is in use, and that Patient B has a eGFR score of 60. Risk assessment unit 40 then uses this information to calculate an overall risk score for Patient B based on the collected information by assigning risk values to the different risk factors as follows:”
Par. [0064], “For example, data acquisition unit 20 acquires from HIS (or another hospital system, such as RIS) information indicating that Patient C has normal blood pressure, that Patient C does not suffer from diabetes, and that Patient C has a normal eGFR score. All of these indications suggest that Patient C is not at risk of suffering an adverse reaction.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to include epidermal growth factor receptor (eGFR) as a parameter value, as taught by Balasubramanian, because eGFR is a type of patient data that is measured and can indicate whether or not a patient is at risk for an adverse reaction (see Balasubramanian, par. [0062], [0064], and associated Tables 4 and 5).

Claim 25
	Regarding claim 25, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The parameter value further comprising a contrast medium volume
Balasubramanian teaches
The parameter value further comprising a contrast medium volume
Par. [0046], “By way of yet another example, risk assessment unit 40 could determine the expected volume of contrast media being delivered for the scheduled or proposed medical procedure and assign a risk value associated with that volume, with a higher volume of contrast media giving rise to a greater risk value. Risk assessment unit 40 could repeat this process for each of the risk factors. If the information necessary to value a particular risk factor is not known, risk assessment unit 40 could query data acquisition unit 20 to locate this information and/or prompt an operator to supply this information.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to use a parameter value that comprises contrast medium volume, as taught by Balasubramanian, because there are potential risks associated with an expected volume of contrast medium, and using it as a parameter value allows the risk assessment unit to predict the risks to the patient accordingly (see Balasubramanian, par. [0046]).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland, in further view of Fischer (US PG Pub. 2014/0142456).

Claim 8
	Regarding claim 8, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. Vallee further teaches
The interventional procedure risk score being one of a percent value or an absolute value
Par. [0030], “The present disclosure overcomes the problems identified herein by providing a methodology that dynamically estimates a probability of an event occurring in the next few days so that the care workers can try to prevent the event and maintain patients at home longer.”
Par. [0050], “runs the feedforward artificial neural network application to classify the patient health-related data as having a Boolean value of risk indicative of the adverse event occurring on a given day; generates a signal formatted for network communication comprising the Boolean value of risk; transmits the signal over the communication network to at least one of the remote subscriber computer and a caregiver computer on which an application is installed to interpret the Boolean value of risk in the signal, wherein the signal activates a generation of an alert on the at least one of the remote subscriber computer and the caregiver computer.”
However, Vallee does not teach
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Fischer teaches
Wherein the predetermined threshold is a percent change of the percent value or the absolute value
Par. [0085], “The processing logic, at decision block 1012, determines if a percent change exceeds a threshold. The percent change refers to a combination of the daily or current value compared to the personal best value. The threshold, and the percent change depend on the patient and are customizable depending on whether the patient is a low, medium, or high risk patient. For example, a low risk patient may have an acceptable percent change in the range of about 20-30% while a high risk patient should be notified of a percent change of only 5%.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to set the predetermined threshold as a percent change of the risk score value, as taught by Fischer, because it is a simple substitution of two known prior art elements (the generically described predetermined threshold from par. [0026] of Gardner and the percent change described in Fischer) substituted according to known methods (use the percent change threshold as the predetermined threshold in the system of Cox and Gardner when measuring the change between the previous risk score and the current risk score) to achieve predictable results (a system that will alert based on trends in a calculated risk score, indicated by the current value deviating from the previous value by more than a predetermined percentage of the previous value), with no additional Graham v. Deere considerations (MPEP 2143.I.B).

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland, in further view of Maneri (US PG Pub. 2014/0303988).

Claim 10
	Regarding claim 10, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
Detecting at least one outstanding order for the patient
Wherein the at least one outstanding order may affect the interventional procedure risk score
Further indicating on the display that the interventional procedure risk score may change
Maneri teaches
Detecting at least one outstanding order for the patient
Par. [0085], “Referring to FIG. 17, the unfilled medications determination module 285 may determine an unfilled medications component, for example, related to prescriptions that have not been filled to date, for determining the diabetes risk score.”
Wherein the at least one outstanding order may affect the interventional procedure risk score
Par. [0085], “For example, when the patient has an outstanding medication (e.g., an unfilled prescription), the diabetes risk score may increase significantly the day after their fill window. Patients may be given until their fill window to complete the fulfillment of their prescriptions, or otherwise, the diabetes risk score will be increased.”
Further indicating on the display that the interventional procedure risk score may change
Par. [0052], “A decision support module 109 may provide for the configuration of individual healthcare programs, for example, such that the healthcare programs react to events in the data with alerts. A common data modeling module 110 may model common data related, for example, to a healthcare plan and a healthcare team. An event management module 111 may process events (e.g., health events) related, for example, to patient vitals, medications, appointments, etc.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to detect outstanding orders that may affect the patient’s risk score and generate alerts based on the outstanding order, as taught by Maneri, because having an outstanding order, such as unfilled medication, could negatively impact the patient’s health and increase the patient’s risk (see Maneri, par. [0085]) and the alerts keep the patient and the providers up to date regarding the health information of the patient (see Maneri, par. [0047], [0052]).

Claim 18
	Claim 18 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 10. Please refer to the rejections of claims 12 and 10.

Claim(s) 11, 19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland, in further view of Qureshi (US PG Pub. 2015/0019259).

Claim 11
	Regarding claim 11, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Valle does not teach
Determining a conflict between the medical data extracted from the medical report and previously extracted medical data and provide a further alert on the display of the conflict
Qureshi teaches
Determining a conflict between the medical data extracted from the medical report and previously extracted medical data and provide a further alert on the display of the conflict
Par. [0033], “Conflicts in the received data can be identified, for example, if blood pressure readings for the subject differ between outpatient, inpatient, and home readings. If a conflict in the received data exists, the system can create an alert for the care coordinator to resolve. Trends in the data can be determined, for example, baseline blood pressure, rate of increase of weight in past year, and change in cholesterol levels in past year.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to detect conflicting data and provide alerts based on the presence of conflicting data, as taught by Qureshi, because it allows users of the system to resolve differences in data in the monitored patients (Qureshi, par. [0033]).

Claim 19
	Claim 19 is a method claim dependent from claim 12 that recites additional limitations that are the same or substantially similar to the limitations of claim 11. Please refer to the rejections of claims 12 and 11.

Claim 21
	Regarding claim 21, the combination of Vallee, Balasubramanian, Cox, Gardner, and Amland teaches all the limitations of claim 1. However, Vallee does not teach
The inconsistency status indicating at least two parameter values conflict with each other
Par. [0033], “Conflicts in the received data can be identified, for example, if blood pressure readings for the subject differ between outpatient, inpatient, and home readings. If a conflict in the received data exists, the system can create an alert for the care coordinator to resolve. Trends in the data can be determined, for example, baseline blood pressure, rate of increase of weight in past year, and change in cholesterol levels in past year.”
See Specification, par. [0026], “For example, when two normalized parameter values are present, the consistency detection engine 114 may compare the two parameter values and check for a conflict. In an exemplary embodiment, the diabetes parameter value of the patient may be indicated with a "no" value while a new diabetes parameter value, as determined from a recent lab exam added to the patient's medical record, may indicate that the patient is, in fact, diabetic. The intelligent processing engine 111 may extract the new parameter value and normalize the new parameter value into a "yes" value. The consistency detection engine 114 may then compare the old "no" parameter value with the new "yes" parameter value and determine that the two parameter values conflict with each other.”
This shows that the term “at least two parameter values” can be used for two separate parameter values for the same parameter.
Each of the blood pressure readings that conflict would be a single parameter value. Because Qureshi teaches the ability to identify conflicts between three different types of blood pressure data and providing an alert to a caregiver, this shows that the system can identify conflicts between at least two parameter values and assign an alert status indicating the conflict.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Vallee, Balasubramanian, Cox, Gardner, and Amland the ability to indicate at least two parameter values conflicting with each other, as taught by Qureshi, because it allows the user to be notified of these conflicts in data and resolve them (Qureshi, par. [0033]).

Response to Arguments
101 Rejections
Applicant's arguments filed June 28, 2022, have been fully considered but they are not persuasive. 

With respect to the Applicant's arguments against the 101, the arguments are not persuasive.

With respect to the arguments about whether transmitting data and displaying on a display are capable of being performed in the human mind, these arguments are not persuasive.
The analysis in claim 1 only requires determining whether the claims recite an abstract idea. Not every limitation must be considered to be part of the abstract idea in order to make a determination that the claim recites an abstract idea (MPEP 2106.04.II.A.1). Further, a determination of whether a claimed process can be practically performed in the human mind is a consideration that is relevant to determining whether or not a claim recites an abstract idea that can be considered a mental process, but the presence of additional limitations that cannot be practically performed in the human mind is not sufficient to show that the claim cannot recite a mental process (MPEP 2106.04(a)(2).III.C).
The 101 rejection in the Office Action identifies the abstract idea and points to the limitations in the claim that recite the abstract idea.
The analysis then proceeds to prong 2 of Step 2A, which analyzes the additional limitations of the claims (MPEP 2106.04.II.A.2).
The Office action identifies the transmitting and displaying steps as being necessary data outputting, which is an insignificant extra-solution activity that is not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(g)).
Because the transmitting and displaying steps were not identified as being part of the abstract idea and were identified as being additional limitations that were not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea, the argument that the claims do not recite an abstract idea because the transmitting and displaying steps cannot be practically performed in the human mind are not persuasive.

The Applicant’s further arguments regarding the data normalization step are not persuasive. 
The Applicant asserts that data normalization is “an important intermediate step in obtaining the outcome of generating an updated risk score for a pending procedure.” The Applicant then cites to legal authorities regarding how unconventional limitations or unconventional ordered combinations of conventional components can show that the claimed invention amounts to significantly more than the abstract idea. However, the arguments do not provide any showing that data normalization is an unconventional step or that the inclusion of a data normalization step results in an unconventional ordered combination of conventional steps.
Further, the normalization step is a step that can be considered insignificant extra-solution activity. In the MPEP’s section describing insignificant extra-solution activity, section 2106.05(g), it lists “Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;” as an example of mere data gathering. Generating statistics requires the manipulation of raw data into another form, such as converting raw data regarding the number of occurrences into an occurrence rate. This is similar to data normalization, which is converting the raw data collected into some form that is suitable for analysis, such as the process described in par. [0031] of the specification. This is taking raw data and converting it to another form for analysis, which is akin to the generating statistics described in the OIP technologies case cited in the MPEP.

For at least the foregoing reasons, the arguments against the 101 are not persuasive, and the 101 rejections will be sustained.

103 Rejections
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/Primary Examiner, Art Unit 3686